Title: To Thomas Jefferson from George Jefferson, 12 January 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 12th. Janr. 1801.

You will observe from your acct which I forward herewith, that you are not charged with the 50$: which I some time ago paid for you; this I omitted because I did not like there should be any appearance of mystery in pecuniary matters betwixt us. The order therefore I return inclosed.
If you do not choose it should remain until I have the pleasure of seeing you—it will not now be inconvenient to you to remit me the amount in a bank bill, as heretofore.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

